Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 1/8/21. Currently, claims 1-5, 7, and 18-20 remain and are pending review in this Office action. Claims 6 and 8-17 have been cancelled. 

Claim Rejections - 35 USC § 112
Previous claims rejections under 35 USC 112 (second paragraph) has been withdrawn due to Applicant’s amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US2008/0242171A1) in view of Young (US2010/0129628A1) and in further view of Reneker et al. (US2011/0111201A1) or Dubson et al. (US2002/0084178A1).
Regarding claims 1 and 18-19, 
Huang teaches a method for forming a composite material (polyester..acrylics…nanocomposites, [0032,0009]), the method comprising:
combining a first component element (polyester or acrylics) with a second component element (nanocomposites) to form a composite mixture (polymer solution, [0027,0032]); 
inserting the composite mixture (polymer solution) into a feeder (supply tube (4)) configured to deposit the composite mixture (polymer solution) onto a rotating surface (rotational distribution disc (1)) ([0033]);
Figure 1
subjecting the composite mixture to a first force (centrifugal force) on the rotating surface (1) [0034,0033,0004]) to form ligaments ([0034]) and disperse the first component element and second component element in relation to each other (Examiner notes that due to said centrifugal force supplied by at least the rotational distribution disc (1), enough shearing occurs on the spinning polymer melt ([0033,0031,0007,0004]) or polymer solution (as mentioned previously) such that there will necessarily be some degree of dispersing between the first component element (polyester or acrylics) and second component element (nanocomposites) in relation to each other as claimed. The Examiner notes that Applicant’s specification (see PGPub 2016/0297100A1) define dispersive mixing as due to shear stress ([0052,0054]) and therefore the position made is reasonable.);     
Figures 1-2
wherein the first force is a mechanical force (centrifugal force as mentioned above); 
subjecting the ligaments to at least one second force (combination of centrifugal force as mentioned above and electrostatic force ([0034,0038,0042,Claims 13-15])) in order to form attenuated ligaments (ligaments stretched, [0034-0035,0040]) (Examiner notes that a voltage potential can be applied between said rotating distribution disc (1) and web collector (8) ([0038,0042], Claims 13-15) such that at least the centrifugal force caused by the spinning of said rotating distribution disc 
Figures 1-2 
and further disperse the first component element (polyester or acrylics) and second component element (nanocomposites) in relation to each other (due to shearing caused by centrifugal force as mentioned above), 
wherein the at least one second force comprises a centrifugal force and electrostatic force (as mentioned above) and the at least one second force imparts both shear flow deformation (centrifugal force causes shearing as mentioned above) and extensional flow deformation (electrostatic force causes drawing of the polymer ([0006])) to the ligaments to form the attenuated ligaments (ligaments stretched, [0034-0035,0040]),
Figures 1-2 
and collecting the attenuated ligaments as a bulk/large quantities nanofiber stream (11) that is heterogeneous (first component: polyester or acrylics and second component: nanocomposites as mentioned above) on a collection surface (web collector (8)) ([0035-0038]).
Figure 1  
Huang is silent to  charging the composite mixture prior to the composite mixture being deposited onto  the rotating surface; and collecting liquid on the 
However, Huang does teach, as mentioned above, inserting said polymer solution into said supply tube (4) (“feeder”) to deposit said polymer solution onto said rotational distribution disc (1) (“rotating surface”)/substrate/source and eventually collected on a web collector (8)  ([0033-0035]); and wherein said voltage potential can be applied between said rotating distribution disc (1) and said web collector (8) ([0038,0042], Claims 13-15 (Figure 1)).
Young teaches that it is known in the art to apply a high voltage to a feeder (series of spinning nozzles) to charge a stream of polymeric solution flowing therein, of which is then deposited onto a substrate (collection belt) ([0046]); and wherein said application of said high voltage would intrinsically involve connecting said feeder (series of spinning nozzles) to a voltage source.
Examiner notes that a voltage potential/electrical field is also added between a rotary sprayer and a collector (which are similar to Huang’s rotational distribution disc (1) and web collector (8) respectively) ([0051,0047]).
It would have been obvious to one having ordinary skilled in the art to modify the process of Huang in view of the teaching of Young by applying a high voltage to said supply tube (4) to yield predictable and reasonable expectation of successful result of charging said stream of polymeric solution. One would have been motivated to do so because Huang teaches feeding said polymer solution into said supply tube (4) (“feeder”) and Young recognizes that spinning nozzles 
Examiner notes that the combination of Huang and Young teaches “charging the composite mixture prior to the composite mixture being deposited onto the rotating surface” as recited in claim 1.
The combination of Huang and Young is silent to collecting liquid on the collection surface (claim 1).
However, Huang does teach electrospinning process for forming fibers for use in at least biomedical, biomedical application (i.e. at least would dressings and vascular grafts), and industrial applications (i.e. at least battery separators) (biomedical and industrial applications: [0002,0007]; electrospinning: [0007,0038,0042],Claims 13-15; nanofibers: Abstract). Huang also teaches electrospinning said polymer solution from said rotational distribution disc (1) (“rotating surface”)/substrate/source such that at T3 (Figure 2) (after T2 where melt ligaments are formed and in area of said voltage potential) solid fiber is formed to be collected on said web collector (8) ([0033-0035,0040]); and said voltage potential being applied between said rotating distribution disc (1)/source and said web collector (8) ([0038,0042], Claims 13-15 (Figure 1)).
Reneker, which is in the same field of endeavor, teaches that it is a known concept to collect either drops (liquid) or solid fiber made from a polymer solution onto a collector (22) during an electrospinning process for forming fibers used in biomedical applications; and wherein a voltage potential is applied between a source/orifice (14) and said collector (22) ([0049-0051,0003,0075]).   
Figure 2
Alternatively, Dubson, which is in the same field of endeavor, teaches that it is a known concept to collect liquefied polymer onto a collector (precipitation electrode) during an electrospinning process for forming fibers used in biomedical (i.e. would dressings and vascular grafts) and industrial applications (i.e. battery separators); and wherein a voltage potential is applied between a source/dispenser and said collector (precipitation electrode) ([0007,0040]). 
It would have been obvious to one having ordinary skilled in the art to modify the process of the combination of Huang and Young in view of the teaching of Reneker or Dubson by having said ligaments formed in T2 to be in liquid state in T3 (instead of solid fiber) to yield predictable and reasonable expectation of successful result of directing said liquid ligaments onto said web collector (8).         
The Examiner submits that when the teaching of the combinations of Huang/Young/Reneker or Huang/Young/Dubson are taken into consideration as a whole, the mentioned combinations teaches “collecting the attenuated ligaments as a bulk, heterogeneous liquid on a collection surface” as recited in claim 1.    
Regarding claim 2, 
The combination of Huang/Young/Reneker or Huang/Young/Dubson remain.
Huang additionally teaches wherein the at least one second force (combination of centrifugal force and electrostatic force as mentioned above) is a continuation of the first force (centrifugal force as mentioned above). {7426423:}Page 2 of 6PATENT App. No. 15/037,957 (BE224.102042) Response to Office Action dated April 30, 2019  
Regarding claim 3, 
The combination of Huang/Young/Reneker or Huang/Young/Dubson remain.
Huang additionally teaches wherein the first component element is viscoelastic material (Examiner notes that polyester or acrylics are well-known to be viscoelastic materials) and the second component element is a filler (nanocomposites).
Regarding claim 4, 
The combination of Huang/Young/Reneker or Huang/Young/Dubson remain.
Huang additionally teaches wherein the viscoelastic material is a polymer (polyester or acrylics).  
Regarding claim 5, 
The combination of Huang/Young/Reneker or Huang/Young/Dubson remain.
Huang additionally teaches wherein the first force comprises centrifugal force and the at least one second force comprises centrifugal force and electrostatic force (as demonstrated in the aforementioned rejection of claim 1 above).  
Regarding claim 7, 
The combination of Huang/Young/Reneker or Huang/Young/Dubson remain.
Huang additionally teaches wherein, on the rotating surface (1), the composite mixture forms a film ([0034]).
Figures 1-2   


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US2008/0242171A1) in view of Young (US2010/0129628A1 in further view of Reneker et al. (US2011/0111201A1) or Dubson et al. (US2002/0084178A1) and in further view of Ochi et al. (US2006/0057350A1).
Regarding claim 20,
The combination of Huang/Young/Reneker or Huang/Young/Dubson remain, but is silent to passing the composite mixture through a static mixer of the feeder to enhance mixing of the first component element and the second component element.
However, Huang teaches, as mentioned above, inserting said polymer solution into said supply tube (4) (“feeder”), wherein said polymer solution comprised of said first component element (polyester or acrylics) and said second component element (nanocomposites). 
Ochi teaches that it is known in the art to incorporate a static mixer (22) within a feeder (spinning pack (4) of a spin block (3)) in order to mix a first 
It would have been obvious to one having ordinary skilled in the art to modify the process and apparatus of the combination of Huang/Young/Reneker or Huang/Young/Dubson in view of the teaching of Ochi by incorporating a static mixer within said supply tube (4) to yield predictable and reasonable expectation of successful result of enhancing mixing of said first component element (polyester or acrylics) and said second component element (nanocomposites). One would have been motivated to do so because Huang teaches feeding said polymer solution (comprised of said first and second component elements) into said supply tube (4) (“feeder”) and Ochi recognizes that incorporating a static mixer within a feeder (3,4) allows for enhanced/improved mixing of two components (N6, copolymerized PET) with said feeder (3,4).

Response to Arguments
Applicant's arguments filed 4/28/20 have been fully considered.
Regarding amended claim 1, Applicant raised the following issues:
Argument #1: Applicant argued that none of the prior arts of record teach "collecting the attenuated ligaments as a bulk, heterogeneous liquid on a collection surface" as recited in the instant claim. 2) Applicant essentially argued that the Huang teaches away from the underlined limitation because in [0039-0040] of Huang, it is taught that at T3, which is a region closest to the web collector (8) (Figure 2), the temperature of the polymer is well below its melting 
 Argument #2: With respect to the first argument, the Examiner submit that the previous rejection has been modified to address Applicant’s claim amendment. As such, the Examiner submits that the combinations Huang/Young/Reneker or Huang/Young/Dubson teach all of the underlined limitations as demonstrated in the aforementioned rejection above. With respect to the second argument, while the Examiner does not contest with Applicant’s argument that solidified nanofibers are formed at T3; however Huang does not teach against or away (or exclude) from the T3 section being in liquid form as alleged by Applicant. That is, Huang does not teach that T3 can’t be in liquid state. As such, Huang does not teach against or away from the underlined limitation. As stated above, the new combinations of Huang/Young/Reneker or Huang/Young/Dubson teaches all of the underlined limitations.   
    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yong et al. (WO03/080905A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744